DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 11/5/2021 that has been entered, wherein claims 1-12 are pending.
Specification
The objection to the specification is withdrawn in light of Applicant’s amendment of 11/5/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "a second opening" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if a first opening of claim 2 is the same or different then the second openings of claim 1 from which this claim depends. For the purposes of examination “a second opening” will be interpreted as “one of the second openings”.

Claim 9 depends on claim 8 and inherit it deficiencies.

The rejection of claims 2-7  under 35 U.S.C. 112(b) is withdrawn in light of Applicant’s amendment of 11/5/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2021/0028241 A1).
Regarding claim 1, Kim teaches a display substrate(Fig. 5), comprising: 
a base substrate(110); 
connection terminals(CP1, ¶0056); 

a first organic insulating layer(164, ¶0103, Fig. 3); 
wherein the base substrate(110) comprises: 
a display area(DA, Fig. 1); and 
a bonding area(area under DC, Fig. 1) arranged on at least one side of the display area(DA, Fig. 1), wherein the bonding area(area under DC, Fig. 1) comprises: 
terminal areas(A, Fig. 1); and 
spacing areas(area between adjacent A) between any two adjacent terminal areas(A, Fig. 1) among the terminal areas(A, Fig. 1); wherein the connection terminals(CP1, ¶0056) are arranged in the terminal areas(A, Fig. 1); 
wherein the first inorganic insulating layer(312, 332, ¶0145) is arranged on a side, where the connection terminals(CP1, ¶0056) are arranged, of the base substrate(110); 
the first inorganic insulating layer(312, 332, ¶0145) covers the bonding area(area under DC, Fig. 1) and is provided with first openings(opening with CP1d) corresponding to the connection terminals(CP1, ¶0056) in one-to-one correspondence; and 
an orthographic projection, on the base substrate(110), of each first opening(opening with CP1d) is within an orthographic projection, on the base substrate(110), of a connection terminal(CP1, ¶0056) corresponding to the each first opening(opening with CP1d); and 
wherein the first organic insulating layer(164, ¶0103, Fig. 3) is disposed between the base substrate(110) and the first inorganic insulating layer(312, 332, ¶0145) and surrounding the bonding area(area under DC, Fig. 1); and 

wherein each connection terminal(CP1, ¶0056) comprises a first electrical connection structure(CP1b, CP1c, ¶0075) and a second electrical connection structure(CP1d, ¶0075) sequentially stacked on the base substrate(110); 
wherein the display substrate further comprises a plurality of sub-pixels(PX, ¶0052) arranged in the display area at least one of the plurality of sub-pixels(PX, ¶0052) comprises a thin film transistor(Ge, AP, SE, DE, ¶0060-62, Fig. 3); and 
the thin film transistor(Ge, AP, SE, DE, ¶0060-62, Fig. 3) comprises source-drain electrodes(SE, DE, CE, ¶0062-63, Fig. 3) and a gate electrode( GE, ¶0060, Fig. 3); 
wherein the display substrate further comprises a second inorganic insulating layer(130,140,150, ¶0094, ¶0108) arranged between the gate electrode( GE, ¶0060, Fig. 3) and the source-drain electrodes(SE, DE, ¶0062, Fig. 3);
wherein the second inorganic insulating layer(130,140,150, ¶0094, ¶0108) covers the bonding area(area under DC, Fig. 1) and is provided with second openings(opening with CP1b) corresponding to the connection terminals(CP1, ¶0056) in one-to-one correspondence, 
wherein the second electrical connection structure(CP1d, ¶0075) covers a corresponding first opening(opening with CP1d), and the first electrical connection structure(CP1b, CP1c, ¶0075) covers a corresponding second opening(opening with CP1b).


the first electrical connection structure(CP1b, CP1c, ¶0075) and the second electrical connection structure(CP1d, ¶0075) are connected via one of the first openings(opening with CP1d) corresponding to the each connection terminal(CP1, ¶0056).

Regarding claim 3, Kim teaches the display substrate according to claim 2, wherein at least one of the plurality of sub-pixels(PX, ¶0052) further comprises a planarization layer(164, ¶0103, Fig. 3);
wherein the planarization layer(164, ¶0103, Fig. 3) is arranged on a side, away from the base substrate(110), of the thin film transistor(Ge, AP, SE, DE, ¶0060-62, Fig. 3); 
wherein the first electrical connection structure(CP1b, CP1c, ¶0075) and the source-drain electrodes(SE, DE, CE, ¶0062-63, Fig. 3) are in a same layer(162); and 
the first organic insulating layer(164, ¶0103, Fig. 3) comprises the planarization layer(164, ¶0103, Fig. 3).

Regarding claim 4, Kim teaches the display substrate according to claim 3, wherein the source-drain electrodes(SE, DE, CE, ¶0062-63, Fig. 3) comprise a source-drain electrode layer(SE, DE, ¶0062-63, Fig. 3) and a connection electrode layer(CE, ¶00663, Fig. 3)  that are stacked; and 


Regarding claim 5, Kim teaches the display substrate according to claim 3, further comprising: 
a touch electrode structure(342, 320, ¶0071, Fig. 3)  arranged in the display area(DA); 
wherein the touch electrode structure(342, 320, ¶0071, Fig. 3)  comprises a first electrode(320, ¶0071, Fig. 3)  and a second electrode(344, ¶0071, Fig. 3)  which are sequentially arranged on a side, away from the base substrate(110), of the planarization layer(164, ¶0103, Fig. 3); and 
the second electrical connection structure(CP1d, ¶0075) and the second electrode(344, ¶0071, Fig. 3)  are in a same layer(¶0081).

Regarding claim 6, Kim teaches the display substrate according to claim 5, wherein the first inorganic insulating layer(312, 332, ¶0145) comprises a buffer layer(310/312 ¶0081) and a first interlayer insulating layer(330/332, ¶0081) sequentially stacked on the base substrate(110), 
wherein the buffer layer(310/312 ¶0081) is arranged on a side, facing the base substrate(110), of the touch electrode structure(342, 320, ¶0071, Fig. 3) ; and 


Regarding claim 7, Kim teaches the display substrate according to claim 6, wherein the gate electrode( GE, ¶0060, Fig. 3) is arranged on a side, facing the base substrate(110), of the source-drain electrodes(SE, DE, ¶0062, Fig. 3); 
the each connection terminal(CP1, ¶0056) further comprises a third electrical connection structure(CP1a, ¶0075) stacked with the first electrical connection structure(CP1b, CP1c, ¶0075) and the second electrical connection structure(CP1d, ¶0075); and 
the third electrical connection structure(CP1a, ¶0075) and the gate electrode( GE, ¶0060, Fig. 3) are in a same layer(140).

Regarding claim 8, Kim teaches the display substrate according to claim 7, 
wherein an orthographic projection, on the base substrate(110), of each second opening(opening with CP1b) is within an orthographic projection, on the base substrate(110), of a connection terminal(CP1, ¶0056) corresponding to the each second opening(opening with CP1b); and 
the first electrical connection structure(CP1b, CP1c, ¶0075) and the third electrical connection structure(CP1a, ¶0075) are connected via one of the second 

Regarding claim 9, Kim teaches the display substrate according to claim 8, wherein the second inorganic insulating layer(130,140,150, ¶0094, ¶0108) comprises a gate insulating layer(130, ¶0060) and a second interlayer insulating layer(140,150, ¶0094, ¶0108) sequentially stacked on the base substrate(110).

Regarding claim 10, Kim teaches the display substrate according to claim 1, wherein the base substrate(110) comprises two or more bonding area(area under DC, Fig. 1).

Regarding claim 11, Kim teaches the display substrate according to claim 1, wherein at least one of the bonding area(area under DC, Fig. 1) is a flexible circuit board bonding area or a chip bonding area(DC, Fig. 1, ¶0054).

Regarding claim 12, Kim teaches a display device(Fig. 1), comprising the display substrate according to claim 1(please see claim 1).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al. (US 2017/0277288 A1). Discloses a display device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892